Citation Nr: 0330450	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active service from April 1943 to April 1946.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 2002 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in March 1947 denied 
entitlement to service connection for a heart disorder.  The 
veteran did not appeal that RO decision to the Board and, 
consequently, the decision became final.  The veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found that the additional evidence was not new 
and material, and the current appeal ensued.  

On May 13, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Acting Veterans' Law 
Judge at the RO.  A transcript of that hearing is of record.  



FINDINGS OF FACT

1.  VA' s duty to notify the veteran has been fulfilled.  

2.  A March 1947 RO rating decision denied the veteran's 
claim for service connection for a heart disorder; notice of 
the rating decision was sent to the veteran the next day at 
his address of record; and it is presumed by law that the 
notice was delivered to the veteran's address of record.  

3.  The evidence added to the record since the March 1947 RO 
decision to deny service connection for a heart disorder, 
when viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

CONCLUSIONS OF LAW

1.  A March 1947 RO rating decision, denying the veteran's 
original claim of entitlement to service connection for a 
heart disorder, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Additional evidence added to the record since March 1947 
is not new and material, and the claim for service connection 
for a heart disorder is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); 
38 C.F.R. §§ 20.302, 20.1100, 20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Board finds that VA has met its duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The record shows that the requirements of 
the VCAA were set forth in detail, including the respective 
duties and responsibilities of both the veteran and VA, in a 
March 2002 VCAA notice letter.  These matters were also the 
subject of a June 2002 duty to assist letter and an October 
2002 statement of the case (SOC).  The above notices advised 
the veteran of the need to provide competent medical nexus 
evidence that a current heart disorder was related to 
service.  The VCAA notice letter also explained that VA would 
make reasonable efforts to help the veteran obtain evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  Therefore, the 
Board finds that VA's duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).

With regard to VA's duty to notify, the Board notes that the 
VCAA notices sent to the veteran in March and June 2002 
comply with the recent holding of Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs, Nos. 
02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  That 
decision held that 
38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it 
provides a claimant "not less than 30 days" to respond to a 
VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the RO and not 
the Board advised the veteran of the VCAA.  Though the notice 
did request a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence.  Since the VCAA letter 
was furnished in May 2002, the one-year time period to submit 
evidence has now expired.  

The Board observes that the VCAA, pertaining to VA's duty to 
assist veterans in the development of their claims, left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f) (West 2002).

With regard to any duty to assist the veteran in the 
development of facts pertinent to the claim for service 
connection for a heart disorder, because in this decision the 
Board has found that new and material evidence to reopen the 
claim has not been submitted, the duty to assist does not 
apply.  The Board concludes that the provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to do so.

Finality of March 1947 RO decision

Notice of the March 24, 1947 RO rating decision which denied 
a claim for service connection for a heart disorder was sent 
to the veteran at his address of record in Coldiron, 
Kentucky, on March 25, 1947.  The file includes no notation 
from the U.S. postal authorities that the notice was 
undeliverable.  It is noted that the veteran's address in 
Coldiron, Kentucky, corresponds to the address provided by 
the veteran in VA applications for Hospital Treatment or 
Domiciliary Care, received at the RO in February 1947, 
regarding a dental matter, and in September 1947 regarding 
his heart.

The veteran now alleges that he did not receive notice of the 
March 1947 rating decision.  However, there is a presumption 
of regularity which attaches to the administrative government 
process of mailing.  See Warfield v. Gober, 10 Vet. App. 483, 
486 (1997); Rosler v. Derwinski, 1 Vet. App. 241, 241 (1991).  
"Clear and convincing" evidence is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307, 309 (1992).  The veteran's bare assertion of non-receipt 
of the notice of the March 1947 rating decision is not, the 
Board finds, clear and convincing evidence that the notice 
was not delivered to his address of record.  Therefore, the 
Board finds that the veteran was notified of the March 1947 
rating decision in accordance with applicable law, and that 
the March 1947 rating decision is final.

Evidence in March 1947

The evidence of record at the time of the March 1947 rating 
decision included the veteran's application for compensation 
or pension and his service medical records.  On his 
application, the veteran stated that he had had heart trouble 
in October 1945.  The veteran's service medical records 
showed treatment for several complaints, none of which were 
related to the heart.  At an examination for separation from 
service in April 1946, the veteran had no complaints 
regarding his heart.  The examiner noted that the veteran's 
cardiovascular system was "normal," as were the veteran's 
heart and pulse.  The veteran's blood pressure was 121/73, 
and, after three minutes, it was 125/76.  No abnormalities 
were noted. The examiner found that there were "no defects" 
in the veteran's physical condition.  He was separated from 
active service in April 1946. 

The veteran's initial a claim of service connection for 
"heart trouble" in service was received at the RO in 
February 1947.  The veteran's service medical records were 
received at the VA RO in March 1947.  A March 1947 RO rating 
decision denied a claim of service connection for heart 
trouble.    

Additional Evidence

The evidence added to the record since the March 1947 RO 
decision includes: applications for VA hospital treatment 
received in September 1947 and November 1948;  the veteran's 
statements that he had heart disease in service; and recent 
post-service treatment records.  

A September 1947 application for VA hospital treatment or 
domiciliary care contained a notation that the veteran 
reported that he has had a "bad heart" and "bad nerves," 
reportedly "present since September 1946" when he was seen 
for pre-cordial pain.  The veteran reported a similar episode 
while in the U.S. Navy.  The examiner noted, however, that 
there was "No history of heart disease."  The veteran also 
reported a history of being diagnosed recently with high 
blood pressure.  On examination by a physician, heart sounds 
were good and chest was clear.  The assessment was possible 
psychoneurosis.  No heart disorder was noted.  The 
application for hospital treatment or domiciliary care was 
rejected.  

A November 1948 VA application for VA hospital treatment or 
domiciliary care noted the applicant's history of pre-cordial 
pain for the past three years, which had become progressively 
more severe.  The veteran was found to have sinus arrhythmia, 
with increased heart rate with inspiration.  No murmurs were 
audible, and there was no edema.  The examiner found that no 
hospitalization was indicated at that time.  The application 
for hospital treatment or domiciliary care was rejected.  

Approximately fifty years later, in October 1998, the veteran 
attempted to reopen his claim of service connection for a 
heart disorder.  

The veteran has submitted private treatment records dated 
from June 1969, which show treatment for a heart disorder.  A 
June 1969 private treatment record from Christ Community 
Hospital noted a 20-year history of heart palpitations.  The 
impression was sinus tachycardia, paroxysmal, coronary 
insufficiency and myocardial infarction.  The veteran was 
noted to have a strong family history of coronary disease, 
with both parents having had myocardial infarctions.  The 
additional medical records also show that, in April 1982, the 
veteran was diagnosed with early coronary heart disease, 
hypertension, overweight, and mitral valve prolapsed with 
chest pain and recurrent tachycardia.  Other records show 
more recent treatment, including coronary artery bypass 
surgery.  None of the additional postservice treatment 
records contains a medical finding or opinion relating 
current heart disease to the veteran's period of active 
service or to the one-year presumptive period following 
separation from service. 

Analysis

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

In the instant case, the Board finds that none of the 
additional evidence is new and material.  The applications for 
VA hospital treatment or domiciliary care are new but they are 
not material, because they do not relate the onset of any 
heart disease to the veteran's period of active service or to 
the year following his separation from service.  The veteran's 
statements that he had heart disease in service are not new.  
They are also not material, as they lack probative value, in 
that the veteran, as a layman, is not qualified to offer an 
opinion on questions of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The postservice medical records since 1969 are new 
but are not material, because they do not contain a medical 
finding or medical opinion relating the onset of heart disease 
to the veteran's period of active service or to the year 
following his separation from service.  In sum, the additional 
evidence is not new and material and, therefore, the claim for 
service connection for a heart disorder is not reopened.  See 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for a heart 
disorder, the appeal is denied.  



	                        
____________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



